DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Claims 16-38, 41-42 are pending. The amendment filed on 12/16/2021 has been entered. Claims 16, 19-20, 22-37 are withdrawn. Claims 17-18, 21, 38, 41-42 are under consideration.
Priority
This application claims priority to PCT/EP2017 filed 04/21/2027 and EP16305466.1 filed 04/21/2016.
Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment
Claims 17, 18, 21 rejected under 35 U.S.C. 103 as being unpatentable over Heidmann (W02004087748) as evidenced by Mi (Nature 403: 785-789, 2000) in view of Lower (Journal of Virology, 69(1): 141-149, 1995) is withdrawn in view of the amendment to base claim 17 to recite “wherein the stable lentiviral particle produced at the end of step c) have a high infectious titer higher than 1 x 105 TU/mL or a high physical titer higher than 1 x 105 ng/p24/mL and are stable after freezing and thawing.
Claims 17, 38-42 rejected under 35 U.S.C. 103 as being unpatentable over Heidmann (W02004087748) as evidenced by Mi (Nature 403: 785-789, 2000) in view of Lower (Journal of Virology, 69(1): 141-149, 1995) as applied to claims 17, 18, 21 above, and further in view of Kutner (Nature Protocols, 4(4): 495-505, 2009) is withdrawn in view of the amendment to base claim 17 to recite “wherein the stable lentiviral particle produced at the end of step c) have a high infectious titer higher than 1 x 105 TU/mL or a high physical titer higher than 1 x 105 ng/p24/mL and are stable after freezing and thawing.

New-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-18, 21, 38, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Heidmann (W02004087748, previously cited) in view of Lower (Journal of Virology, 69(1): 141-149, 1995, previously cited), Reiser (Gene Therapy, 7: 910–913, 2000).
Regarding claim 17, Heidmann teaches a method of  Heidmann (reproduced below), comprising:
a) co-transfecting human 293T cells with plasmids comprising the reporter gene (LacZ), the retroviral genes gag-pol, and a sequence coding for HERV-FRD syncytin;
b) incubating the transfected cells obtained in a) for 36h;
c) harvesting and filtering the transfected cell supernatant (Figure 8A);
d) infecting target cells with filtered supernatant;
e) spinoculation + incubation at 37°C; and
f) X-gal staining and determination of viral titer (TU/mL). (see (Example 3, p45-48) teaches a method as shown in Figure 8A as depicted below).
    PNG
    media_image1.png
    642
    500
    media_image1.png
    Greyscale

Regarding claim 18, Heidmann teaches lentiviral gag/pol genes (Figure 8A and p 42 last paragraph bridge p 43 1st paragraph). Regarding claim 21, Heidmann teaches HERV-FRD syncytin (Figure 84 and p 42 last paragraph bridge p 43 1° paragraph). 
While Heidmann teaches retroviral gag and pol genes, does not teach rev genes.
However, before the instant effective filing date of the instant invention, Lower teaches the in human endogenous retrovirus family (HERV-K) in HIV the first exons of the tat and rev genes are located in the region between the pol and env genes and intriguingly, in lentivirus rev genes, the second exon contains the domains involved in function and which are important for the function of the retrovirus particles designated HTDV (human teratocarcinoma-derived particles) in human teratocarcinoma cell lines (abstract, p 141 1st column, p 147, 2nd column, 3rd paragraph). 
Heidman taken with Lower do not explicitly teach the step c) of concentrating the stable lentiviral particles obtained in b), wherein the stable lentiviral particle produced at the end of step c) have a high infectious titer higher than 1 x 105 TU/mL or a high physical titer higher than 1 x 105 ng/p24/mL and are stable after freezing and thawing.
However, before the instant effective filing date of the instant invention, Reiser teaches Lentivirus-based vectors produced by transient cotransfection of human embryonic kidney 293T cells using three to four different plasmids encoding helper (packaging), envelope (Env) and gene transfer functions, respectively. (see p 910, 1st column, 1st paragraph). Typical virus titers range from 106 to 107 transducing units per milliliter (TU/mL). Increased titers achieved by physical concentration. Pseudotyped lentiviral particles containing the VSV-G glycoprotein have been shown to be stable and to withstand concentration by ultracentrifugation without loss in titer, thus opening up the way to generate highly concentrated vector stocks for in vivo applications. (see p 910, 1st column, 1st paragraph). 
Regarding stable after freezing Reiser teaches the VSV-G-pseudotyped vector particles were frozen and thawed and titers remained constant 1-2 x 107 c.f.u./ml). (see p 911, 1st column last paragraph bridge 2nd column).
Regarding claim 38, Reiser teaches centrifuging the stable lentiviral particle obtained from the concentration by ultracentrifugation. (see p 910, 1st column, 1st paragraph). 
Regarding claims 41-42, Reiser teaches the stable lentiviral particles produced at the end have as high infectious titer o range from 106 to 107 transducing units per milliliter (TU/mL).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the transfecting 293T cells with the plasmids comprising the gene of interest, the retroviral gag, pol genes and the HERV-syncytin and incubating the transfected cells to produce lentiviral particles pseudotyped with ERV syncytin and harvesting and concentrating the lentiviral particles for the treatment of abnormal syncytium as disclosed by Heidmann by including the lentiviral rev gene which are important for the function of the retrovirus particles designated HTDV particles in human teratocarcinoma cell lines as disclosed by Lower and concentrating the stable lentiviral particles by ultracentrifugation without loss in titer to obtain stable lentiviral particles produced at the end have as high infectious titer o range from 106 to 107 TU/mL and are stable after freezing and thawing as disclosed by Reiser.
One would have been motivated to do so in order to receive the expected benefit of the rev gene the second exon contains the domains involved in function and which are important for the function of the retrovirus particles in human teratocarcinoma cell lines. One would have been particularly motivated to concentrate the lentivirus pseudotyped with syncytin glycoprotein are concentrated by ultracentrifugation to receive the expected benefit of concentrated viral particles are cryopreserved, are stable after freeze thaw to target cells for the treatment of abnormal syncytium and to produce  stable high lentiviral titers that retain full infectivity after ultracentrifugation.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining transfecting 293T cells with the plasmids comprising the gene of interest, the retroviral gag, pol genes and the HERV- syncytin pseudotyped lentiviral particles with rev genes and to concentrate the lentivirus pseudotyped with syncytin glycoprotein by ultracentrifugation by combining the teachings of Heidmann and Lower and Reiser.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant’s arguments dated 12/16/2021 have been fully considered and are discussed below as per Applicant’s arguments regarding the rejection above. 
Applicants argue Heidmann fails to teach or suggest a method comprising the step of concentrating the transfected cell supernatant comprising lentiviral particles pseudotyped with an endogenous retroviral syncytin (ERV syncytin) and packaging a heterologous gene of interest. Heidmann fails also to disclose a method of obtaining stable lentiviral particles pseudotyped with an endogenous retroviral syncytin (ERV syncytin) and packaging a heterologous gene of interest which have a high physical and/or infectious titer(s) higher than 1 x 105 TU/mL or a high physical titer higher than 1 x 105 ng p24/mL and are stable after freezing and thawing.
In response, Heidmann teaches a method comprising the step of comprising lentiviral particles pseudotyped with an endogenous retroviral syncytin (ERV syncytin) and packaging a heterologous gene of interest and retroviral gag and pol genes. The newly cited art of Reiser teaches  the step of concentrating the transfected cell supernatant. Reiser also teaches obtaining stable lentiviral particles which have a high physical and/or infectious titer(s) higher than 1 x 105 TU/mL or a high physical titer higher than 1 x 105 ng p24/mL and are stable after freezing and thawing. (see above).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene Sgagias,
Art unit 1632 
/ANOOP K SINGH/Primary Examiner, Art Unit 1632